DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendment filed January 22, 2021, amended claims 1-4, 7, 10-11, 15-21, 25-26 and 29; canceled claims 5, 22 and 30; and new claims 31-40 acknowledged.  The following new grounds of rejection are set forth:
Election/Restrictions
Newly submitted claims 33-35 and 39 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 33-35 are directed to an embodiment wherein the irrigant fluid is transferred from the tip at a negative pressure, and to the flexible tip at a first or second positive pressure (see Figs. 45-48), which is a different embodiment from the originally presented and examined flexible tip and baffle embodiment as described in paragraph 0082 and seen in Figure 42.   Likewise, claim 39 is directed to wherein an inner body has a cruciform shape (See Fig. 29), which is a different embodiment from the originally presented and examined flexible tip and baffle embodiment as described in paragraph 0080 and seen in Figure 26, wherein the inner body has a circular shape.   
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 33-35 and 39 are withdrawn from 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“locking device” (see claim 15)
“curvature sensor” (see claim 21)
“pump” (see claim 25)
“inner body” (see claims 32 and 37)
“outer sheath” (see claims 32 and 37-38)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 26 recites a dissolvable material which dissolved when “coming into contact with any type of fluid” which is not supported by the specification.  Paragraphs 0059 recites a gelatin material may be used which may dissolve when coming into contact with “a fluid”, however the fluid is not defined, and it is not defined as being “any” fluid.   It is unclear what material would be capable of being dissolve in any fluid.  Appropriate clarification and correction is required.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 10-11, 14-21, 25-26, 29, 31-32, 36-38 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claims 1, 37 and 40 recite the limitation at least one lumen “configured to transfer irrigant fluid to and from the flexible tip” which is unclear as to how the lumen transfer irrigant fluid “from the flexible tip”?  Irrigant fluid is clearly disclosed as being ejected from the tip and directed to a surgical site or image sensor via a baffle, but it is unclear how the fluid would be transferred “from the flexible tip” meaning back towards the proximal end of the device, away from the tip.  Likewise, it is unclear how the pump recited in claim 25, is configured to transfer irrigant fluid from the flexible tip.  Appropriate clarification and correction is required.  
Claims 2-4, 6-7, 10-11, 14-21, 25-26, 29, 31-32, 36 and 38 are rejected as being necessarily dependent upon claims 1 and 37, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 4, 6-7, 10, 14, 18-19, 31-32, 37-38 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,888,683 to Mejia.   
In regard to claim 1, Mejia discloses a semi-rigid endoscope, comprising: a rigid proximal portion 48 that remains elongate along a longitudinal direction (See Col. 6, Lines 34-35); a flexible tip 56 distal to the rigid proximal portion, wherein the flexible tip is configured to move along a lateral direction that is perpendicular to the longitudinal direction and wherein the flexible tip is configured to move along a transverse direction that is perpendicular to both the longitudinal and lateral directions (see Col. 8, Lines 1-18); at least one lumen 94 configured to transfer irrigant fluid to and from the flexible tip; a baffle 96 at the flexible tip that is configured to direct ejection of the irrigant fluid (See Figs 8-9); and at least one sensor 64 coupled to the flexible tip, wherein the at least one sensor is configured to detect radiation within a field of view extending from the flexible tip, and wherein the baffle is configured to be positioned to direct the ejected irrigant fluid to clean the at least one sensor (See Col. 6, Lines 36-54 and Col. 11, Lines 1-36).
In regard to claim 2, Mejia discloses a semi-rigid endoscope, wherein the rigid proximal portion is configured to rotate about a longitudinal axis that is parallel to the longitudinal direction (see Col. 8, Lines 1-18).  
In regard to claim 4, Mejia discloses a semi-rigid endoscope, wherein the flexible tip defines a distal portion and a proximal portion spaced along the longitudinal direction from the distal portion, wherein said distal and proximal portions of the flexible tip have a rate or range of curvature and are sequential or synchronous (see Fig. 2 and Col. 8, Lines 1-18).  
In regard to claim 6, Mejia discloses a semi-rigid endoscope, wherein the at least one sensor comprises an integrated circuit chip (see Col. 6, Lines 31-54).
In regard to claim 7, Mejia discloses a semi-rigid endoscope, wherein the radiation is electromagnetic radiation, and the at least one sensor is configured to detect electromagnetic radiation having a frequency extending from gamma to infrared frequencies or within the spectrum visible to humans (see Col. 6, Lines 31-54).
In regard to claim 10, Mejia discloses a semi-rigid endoscope, wherein the semi-rigid endoscope is configured to visualize an interior region of a nose or sinus cavity (see Col. 12, Lines 9-23).  The endoscope of Mejia is disclosed as having an outer diameter of 4-6.5 mm and thus it is undoubtedly “configured to” visualize an interior region of the nose or sinus cavity as claimed. 
In regard to claim 14, Mejia discloses a semi-rigid endoscope, further comprising at least one light emitting diode 484, 486 coupled to the flexible tip and electrically coupled to a power source, the at least one light emitting diode configured to illuminate the field of view (See Col. 6, Line 36 – Col. 7, Line 8).
In regard to claim 18, Mejia discloses a system, comprising: the semi-rigid endoscope of claim 1 (see rejections above, wherein the stylet 52 itself, is interpreted as being the “rigid proximal portion” (see Col. 8, Lines 30-47)); and a hand control 48 electrically and mechanically coupled to the semi-rigid endoscope, the hand control configured to direct movement of the flexible tip along the lateral and transverse directions, and rotation of the rigid proximal portion about a longitudinal axis that is parallel to the longitudinal direction (See Figs. 2, 8-9 and Col. 6, Line 36 – Col. 7, Line 21).
In regard to claim 19, Mejia discloses a system, further comprising a screen electrically coupled to the hand control and the at least one sensor 64, wherein the screen is configured to display an image that is based upon a digital signal from the at least one sensor, and wherein the hand control is configured to adjust, invert, and/or rotate the image displayed on the screen (See Figs. 2, 8-9 and Col. 6, Line 36 – Col. 7, Line 21).
In regard to claim 31, Mejia discloses a semi-rigid endoscope, wherein the semi-rigid endoscope has an outside diameter between four and eight millimeters (see Col. 12, Lines 9-23).  
In regard to claim 32, Mejia discloses a semi-rigid endoscope, wherein: the rigid proximal portion, the flexible tip, and the at least one sensor are part of an inner body 90, and the at least one lumen and the baffle are part of an outer sheath 86 that is configured to receive the inner body (see Figs. 8-9 and Col. 11, Lines 1-36).
In regard to claim 37, Mejia discloses an endoscope assembly, an endoscope assembly, comprising: an inner body comprising: a rigid proximal portion 48 that remains elongate along a longitudinal direction; a flexible tip 56 distal to the rigid proximal portion, wherein the flexible tip is configured to move in at least two dimensions (see Col. 8, Lines 1-18); and at least one sensor 64 configured to detect radiation within a field of view extending from the flexible tip; and an outer sheath 86 defining a first lumen 90 configured to receive the inner body and at least one second lumen 96 configured to transfer irrigant fluid to and from the flexible tip (see Figs. 2, 8-9 and Col. 11, Lines 1-36).  It is noted, the stylet 52 itself, may also be interpreted as being the “rigid proximal portion” (see Col. 8, Lines 30-47). 
In regard to claim 38, Mejia discloses an endoscope assembly, wherein the outer sheath further comprises a baffle configured to direct transfer of the irrigant fluid (see Figs. 8-9 and Col. 11, Lines 1-36).
In regard to claim 40, Mejia discloses a nasal endoscope, comprising: a rigid proximal portion 52 that remains elongate along a longitudinal direction (see Col. 8, Lines 30-47); a flexible tip distal 56 to the rigid proximal portion, wherein the flexible tip is configured to move in at least two dimensions (see Col. 8, Lines 30-47); at least one lumen 96 configured to transfer irrigant fluid to and from the flexible tip; and at least one sensor 64 configured to detect radiation within a field of view extending from the flexible tip, wherein the nasal endoscope has an outside diameter between four and eight millimeters such that the flexible tip and at least part of the rigid proximal portion can be received in a nose or a sinus cavity  (see Col. 12, Lines 9-23).  
Claim(s) 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0103361 to Makower et al.  
In regard to claim 40, Makower et al. disclose a nasal endoscope, comprising: a rigid proximal portion 622 that remains elongate along a longitudinal direction; a flexible tip distal to the rigid proximal portion, wherein the flexible tip is configured to move in at least two dimensions (see paragraph 0161); at least one lumen 622 configured to transfer irrigant fluid to and from the flexible tip; and at least one sensor 628 configured to detect radiation within a field of view extending from the flexible tip (see paragraphs 0163-0166), wherein the nasal endoscope has an outside diameter between four and eight millimeters such that the flexible tip and at least part of the rigid proximal portion can be received in a nose or a sinus cavity (see paragraphs 0194).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-7, 10, 14-21, 25, 29 and 36  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0119527 to Banik et al. in view of Patent Application Publication No. 2004/0249246 to Campos.
In regard to claim 1, Banik et al. disclose a semi-rigid endoscope, comprising: a  proximal portion that remains elongate along a longitudinal direction (see Fig. 1); a flexible tip 22 distal to the rigid proximal portion, wherein the flexible tip is configured to move along a lateral direction that is perpendicular to the longitudinal direction and wherein the flexible tip is configured to move along a transverse direction that is perpendicular to both the longitudinal and lateral directions (see paragraph 0067); at least one lumen configured to transfer irrigant fluid to and from the flexible tip (See Figs. 3a-b); a baffle 414/456 at the flexible tip that is configured to direct ejection of the irrigant fluid (See Figs. 6a-b); and at least one sensor 490 coupled to the flexible tip, 
 In regard to claim 2, Banik et al. disclose a semi-rigid endoscope, wherein the rigid proximal portion is configured to rotate about a longitudinal axis that is parallel to the longitudinal direction (see paragraphs 0068 and 0085).
In regard to claim 3, Banik et al. disclose a semi-rigid endoscope, wherein the flexible tip comprises a plurality of segments 880a-c configured to flex along both the lateral and transverse directions (see Figs. 19-b, 20a-b and paragraphs 0184-0187).
In regard to claim 4, Banik et al. disclose a semi-rigid endoscope, wherein the flexible tip defines a distal portion and a proximal portion spaced along the longitudinal direction from the distal portion, wherein said distal and proximal portions of the flexible tip have a rate or range of curvature and are sequential or synchronous (see Figs. 8, 19-b, 20a-b and paragraphs 0184-0187).
In regard to claim 6, Banik et al. disclose a semi-rigid endoscope, wherein the at least one sensor comprises an integrated circuit chip (see Figs. 6d-c and paragraphs 0084, 0154-0158).
In regard to claim 7, Banik et al. disclose a semi-rigid endoscope, wherein the radiation is electromagnetic radiation, and the at least one sensor is configured to detect electromagnetic radiation having a frequency extending from gamma to infrared frequencies or within the spectrum visible to humans (see Figs. 6d-c and paragraphs 0084, 0154-0158).
In regard to claim 10, Banik et al. disclose a semi-rigid endoscope, as modified by Campos, wherein the semi-rigid endoscope is configured to visualize an interior region of a nose or sinus cavity (see paragraph 0054).   The endoscope of Campos is disclosed as having an outer diameter of 2.5 mm and thus it is undoubtedly “configured to” visualize an interior region of the nose or sinus cavity as claimed. 
In regard to claim 14, Banik et al. disclose a semi-rigid endoscope, further comprising at least one light emitting diode 484, 486 coupled to the flexible tip and electrically coupled to a power source, the at least one light emitting diode configured to illuminate the field of view (See Fig .6c paragraphs 0073-0074, 0144)
In regard to claim 15, Banik et al. disclose a semi-rigid endoscope, further comprising: a first guide wire 890a; and a second guide wire 890d opposite the first guide wire, wherein when one of the first or second guide wires tightens and the other of the first or second guide wires relaxes, the flexible tip curves towards the first or second guide wire that is tightened; and a first linkage 880a having a distal surface and a proximal surface; and a second linkage 880b having a distal surface and a proximal 
In regard to claim 16, Banik et al. disclose a semi-rigid endoscope, further comprising a third linkage 880c having a distal surface and a proximal surface, the third linkage being disposed proximal to the second linkage and wherein the flexible tip moves at either the first linkage, the second linkage, and/or the third linkage. (see Figs. 19-b, 20a-b and paragraphs 0184-0187).
In regard to claim 17, Banik et al. disclose a semi-rigid endoscope, wherein the locking device comprises: at least one protrusion that protrudes from an opposing surface of each of the first and second linkages; and at least one recess that recedes in to an adjacent surface of each of the first and second linkages, the at least one recess configured to receive the at least one protrusion to thereby lock the at least one protrusion with respect to the at least one recess (see Figs. 19-b, 20a-b and paragraphs 0081-0083, 0184-0187).
In regard to claim 18, Banik et al. disclose a system, comprising: the semi-rigid endoscope of claim 1 (see rejections above); and a hand control 80 electrically and mechanically coupled to the semi-rigid endoscope, the hand control configured to direct movement of the flexible tip along the lateral and transverse directions, and rotation of 
In regard to claim 19, Banik et al. disclose a system, further comprising a screen electrically coupled to the hand control and the at least one sensor (see Figs. 1c-d), wherein the screen is configured to display an image that is based upon a digital signal from the at least one sensor, and wherein the hand control is configured to adjust, invert, and/or rotate the image displayed on the screen (see paragraphs 0065, 0072).
In regard to claim 20, Banik et al. disclose a system, wherein the system is configured to reorient the image when the semi-rigid endoscope is retroflexed more than 90 degrees (see paragraphs 0065, 0072, 0078-0084).
In regard to claim 21, Banik et al. disclose a semi-rigid endoscope, further comprising at least one curvature sensor coupled to the flexible tip, the at least one curvature sensor being configured to detect an amount of curvature of the flexible tip (See Fig. 3c and paragraphs 0078, 0088).
In regard to claim 25, Banik et al. disclose a system, further comprising a pump 145 fluidly coupled to the at least one lumen and electrically coupled to the hand control, the pump being configured to transfer the irrigant fluid to and from the flexible tip (see Figs. 3c-d and paragraphs 0085-0088).
In regard to claim 29, Banik et al. disclose a semi-rigid endoscope, further comprising an emitter that is configured to emit electromagnetic radiation extending from gamma to infrared frequencies or has a frequency within the spectrum visible to 
In regard to claim 36, Banik et al. disclose a semi-rigid endoscope, wherein the flexible tip is configured to be releasably lockable at a curvature (See Gif. 24 and paragraph 0212).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0119527 to Banik et al. in view of Patent Application Publication No. 2004/0249246 to Campos in further view of U.S. Patent No. 5,234,457 to And to Weisenburgh. II et al.  
In regard to claim 11, Banik et al. and Campos disclose a semi-rigid endoscope with a baffle at the distal end thereof (See rejections above) but are silent with respect to wherein the baffle is configured to move between a first position whereby the baffle directs the ejected irrigant fluid towards the at least one sensor, and a second position whereby the baffle directs the ejected irrigant fluid towards a surgical field.  Weisenburgh. II et al.   teach of an analogous endoscopic device with a lens cleaning apparatus configured such that irrigant fluid may be directed toward a surgical site or toward the endoscope lens, dependent upon the position of a baffle 160/190a (see Figs. 9-12 and Col. 12, Lines 13-65).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the baffle of Banik et al. and Campos. to enable insertion of an instrument therethrough and allow selective direction of an irrigant fluid during a surgical procedure as taught by Weisenburgh. II et al.  
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0119527 to Banik et al. in view of Patent . 
  In regard to claim 26, Banik et al. and Campos disclose a semi-rigid endoscope with a centripetal baffle at the distal end thereof which may deliver therapeutic agents (See rejections above) but are silent with respect to the system further comprising a disolvable material coupled to the centripetal flange, wherein the disolvable material is initially rigid, and dissolves when it physically touches any type of fluid.  Barry teaches of an analogous endoscopic device wherein a therapeutic agent may be entrained in a gelatin of other hydrophilic or hydrophobic polymer to allow slow release of the agent within the body during a surgical procedure.   It would have been obvious to one skilled in the art at the time the invention was filed to modify the baffle of Banik et al. and Campos to include a therapeutic gelatin on the surface thereof, to allow for slow release of the agent during a procedure as taught by Barry.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-7, 10-11, 14-21, 25-26, 29, 31-32, 36-38 and 40 have been considered but are moot in view of the new grounds of rejection.  
Applicant's arguments filed January 22, 2021 have been fully considered but they are not persuasive.  Applicant states that the endoscope of Banik et al. is not configured to be releasably lockable.  Examiner strongly disagrees.  First, Banik et al. teach that a braking threshold may be set “to maintain the shape of the endoscope for navigation” and thus the endoscope is configured to be locked in a desired position.  Furthermore, if .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
2/11/2021